DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 21 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.  However, the applicant amended claim 21 to depend from claim 1 and therefore the election requirement is no longer needed as the withdrawn claim 1 now requires the features of claim 1 and therefore the restriction requirement has been withdrawn.
Status of Claims
In an amendment filed 7/11/2022, Applicant amended claim 21.  This amendment is acknowledged.  Claims 1-21 are pending and are currently being examined.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0035] line 5, “70the” should likely just read “the”.  
Appropriate correction is required.
The abstract of the disclosure is objected to because it insufficiently describes the invention and is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the pivot 38 and the reset foot 38 (Fig. 7) and paragraph [0031] recites “sear reset foot 36” (line 11) and “sear reset foot 38” (line 5/7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the archer’s finger" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 2-16 are also rejected as they depend from a rejected claim.
Claim 11 recites the limitation "the pivoting sear member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wrist strap anchor" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalonde US Pat. No. 5,247,922.
Lalonde teaches:
In Reference to Claim 1
An archery release (release 10, Fig. 1-5) comprising: 
a housing (50) including a front end portion (near 32), a rear end portion (near 72), a top (near 58), a bottom (bottom side away from 58), a first side (left side), and a second side (right side); 
a bow string engagement assembly mounted to the front end portion of the housing (bowstring gripper 62 pivotally mounted at 64 at the front end of the housing, Fig. 2B-D), wherein the bow string engagement assembly is configured to engage a bow string and generate a pulling force on the bow string (lever 62 holds and releases loaded bowstring 28 with a pulling force generated to the user’s hand) in a first state (Fig. 2B-C) and to release the bow string in a second state (Fig. 2D); 
a tension release assembly (58/66 engage and connect between trigger lever 52 and bowstring gripper 62 to hold and release the bowstring tension) provided within the housing configured to hold the bow string engagement assembly in the first state when the pulling force is below a predetermined release threshold (pivotal lock 66 prevents the trigger and bowstring gripper 62 from moving until it is pivoted out of engagement by a predetermined force threshold is applied via 32), wherein the tension release assembly is configured to transition the bow string engagement assembly to the second state when the pulling force exceeds the predetermined release threshold (Fig. 2D, Col. 4 lines 45-64, Col. 5 lines 23-52); and 
a trigger assembly (trigger 52) mounted to the housing configured to selectively activate and deactivate the tension release assembly (trigger 52 is pivotal about 54 when unlocked by lock 66 to allow 58 to selectively engage the bowstring gripper 62, Fig. 2B-D), wherein the trigger assembly includes a trigger member including a first end pivotally mounted inside of the housing (trigger 52 pivotally mounted inside the housing 50 at pivot 54) and a second end that extends outwardly from the first side of the housing (lever 52 extends outwardly from the housing), wherein the trigger member is biased in a first position and configured to be pulled rearwardly by the archer's finger to a second position (pulled rearward/downward to the second position by a user’s finger, Fig. 2C/D), wherein the tension release assembly is deactivated when the trigger member is in the first position (the tension release assembly is deactivated or in a first state when the trigger is in the first position (Fig. 2C)).  
In Reference to Claim 10
The archery release of claim 1, wherein the trigger assembly includes a trigger spring that biases the trigger member towards the front end portion of the housing (spring 60 biases the trigger 52 to the first resting position of Fig. 2B/C, which is closer to the front end of the housing than the second position).  
In Reference to Claim 11
The archery release of claim 10, wherein the trigger member is biased into engagement with a second end portion of the pivoting sear member by the trigger spring, wherein the pivoting sear member is constrained from pivoting through its full range of motion when engaged with the trigger member (Fig. 2C shows the spring 60 biasing the trigger and sear 52/58 together and is prevented from further pivoting via safety block/secondary sear 66).  
In Reference to Claim 17
An archery release (release 10, Fig. 1-5) comprising: 
a housing including a front end portion and a rear end portion (housing 50 has a front end near the bowstring and an opposite rear end portion near trigger 72); 
a bow string engagement assembly including a jaw member, the jaw member pivotally connected to the front end portion of the housing (bowstring gripper jaw member 62 pivotally mounted at 64 at the front end of the housing, Fig. 2B-D), the jaw member configured to engage a bow string, the jaw member being pivotable from a closed position to an open position, wherein in the closed position the jaw member is configured to catch the bow string and generate a pulling force on the bow string when the housing is pulled relative to the bow string and wherein in the open position the jaw member releases the bow string (lever 62 holds the bowstring in a closed position (Fig. 2C) and releases loaded bowstring 28 in an open position (Fig. 2D), wherein holding the bowstring produces a pulling force generated to the user’s hand); 
a tension release assembly (58/66 engage and connect between trigger lever 52 and bowstring gripper 62 to hold and release the bowstring tension) within the housing configured to hold the jaw member in the closed position when the pulling force is below a predetermined release threshold (pivotal lock 66 prevents the trigger and bowstring gripper 62 from moving until it is pivoted out of engagement by a predetermined force threshold is applied via 32), wherein the tension release assembly is configured to allow the jaw member to pivot to the open position when the pulling force acting exceeds the predetermined release threshold (Fig. 2D, Col. 4 lines 45-64, Col. 5 lines 23-52); and 
a trigger assembly including a trigger (trigger 52) including a first end pivotally mounted to the housing (trigger 52 pivotally mounted inside the housing 50 at pivot 54) and a second end that extends outwardly from the housing (lever 52 extends outwardly from the housing), the trigger configured to pivot from a normally extended position (Fig. 2C) to a retracted position (Fig. 2D), wherein when the trigger is in the extended position the tension release system is deactivated such that the jaw member is locked in the closed position even if the pulling force exceeds a predetermined release threshold (the tension release assembly is deactivated or in a first state when the trigger is in the first position (Fig. 2C)), wherein when the trigger is in the retracted position the tension release system is activated such that the jaw member pivots to the open position when the pulling force exceeds the predetermined release threshold (trigger is pulled rearward/downward to the second position by a user’s finger to release the jaw when the pulling force exceeds the threshold and the trigger is depressed/retracted, Fig. 2C/D).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde as applied to claims 1 and 17 above, and further in view of Lightcap, Jr. US Pat. No. 6,481,430.
In Reference to Claim 18-20
Lalonde teaches:
The archery release of claim 17 as rejected above.
Lalonde fails to teach:
Wherein the housing includes a wrist strap anchor located at the rear end portion of the housing, or a wrist strap connected to the wrist strap anchor, wherein the housing is configured to exclusively contact a shooter's index finger and is devoid of structure that contacts the shooter's thumb or other fingers.  
Further, Lightcap teaches:
A similar archery release (10) for drawing and releasing a bowstring (12) having a housing (16), pivotal bowstring engagement member (24), tension release assembly (40/48) that locks the release of the bowstring until a predetermined threshold holding force is exceeded, trigger assembly (30), and wrist strap extending from an anchor on the rear end of the housing (26), wherein the housing is configured to exclusively contact a shooter's index finger and is devoid of structure that contacts the shooter's thumb or other fingers (Fig. 1).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Lalonde to have further included a wrist strap that allowed the user to activate and hold the release housing using only their wrist and index finger in order to allow the release to be more easily and prevent the release device from slipping out of an archer’s hand during use and securely held during drawing of the bowstring and to allow the trigger to be more easily activated as this arrangement is very commonly used and well-known in the art and as taught by Lightcap (Col. 2 lines 63-65).
In Reference to Claim 14-16
Lalonde teaches:
The archery release of claim 1 as rejected above.
Lalonde fails to teach:
Wherein the predetermined release threshold of the tension release assembly can be decreased such that activating the trigger assembly causes the bow string engagement assembly to release the bow string, or wherein the predetermined release threshold of the tension release assembly can be increased such that activating the trigger assembly does not itself cause the bow string engagement assembly to release, or wherein the predetermined release threshold is adjustable between six to forty pounds of force without the need to exchange the any internal components.  
Further, Lightcap teaches:
A similar archery release (10) for drawing and releasing a bowstring (12) having a housing (16), pivotal bowstring engagement member (24), tension release assembly (40/48) that locks the release of the bowstring until a predetermined threshold holding force is exceeded, trigger assembly (30), wherein the tension release assembly can be adjustably increased and decreased without exchanging components (adjustment screws 48/42 change the amount of force are required to release the bowstring once trigger 30 is unlatched by a user, Col. 3 line 36 – Col. 4 line 11).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Lalonde to have further included a wrist strap that allowed the user to activate and hold the release housing using only their wrist and index finger in order to allow the release to be more easily and prevent the release device from slipping out of an archer’s hand during use and securely held during drawing of the bowstring and to allow the trigger to be more easily activated as this arrangement is very commonly used and well-known in the art and as taught by Lightcap (Col. 2 lines 63-65).  Though Lightcap is silent to the exact value of the predetermined threshold, it would have been obvious to one having ordinary skill in the art to have formed the threshold to have been a typical draw weight as claimed in order to allow the release to fire when the preferred draw weight of the bow is achieved and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 21
Lalonde teaches:
A method of drawing and firing a bow using the archery release of claim 1, the method comprising: setting the predetermined release threshold of the tension release assembly above a holding weight of the bow (the threshold tension is above the holding weight at the point where the safety lock is moved out of engagement with the firing mechanisms at that point of the draw/holding); pulling against a housing to draw the bow (the user pulls the housing and guard to draw the bow, Fig. 1-2); depressing the trigger member of the trigger assembly thereby causing the trigger member to pivot in a direction away from a main body portion of the release (trigger lever 72 is depressed to pivot and release the bowstring); and applying additional tension to the release until the predetermined release threshold is met thereby firing the bow (user may apply more force after the safety block is overcome).
Lalonde fails to teach:
A method of drawing and firing a bow using an archery release of claim 1, the method comprising: setting the predetermined release threshold of the tension release assembly above a holding weight of the bow; pulling against a wrist strap to draw the bow; depressing the trigger member of the trigger assembly thereby causing the trigger member to pivot in a direction away from a main body portion of the release (but doesn’t fire the bowstring); and applying additional tension to the release until the predetermined release threshold is met thereby firing the bow.  
Further, Lightcap teaches:
A similar archery release (10) for drawing and releasing a bowstring (12) having a housing (16), pivotal bowstring engagement member (24), tension release assembly (40/48) that locks the release of the bowstring until a predetermined threshold holding force is exceeded, trigger assembly (30), and wrist strap extending from an anchor on the rear end of the housing (26), wherein the housing is configured to exclusively contact a shooter's index finger and is devoid of structure that contacts the shooter's thumb or other fingers (Fig. 1), and a method of drawing and firing a bow using the archery release comprising: setting the predetermined release threshold of the tension release assembly above a holding weight of the bow (the release threshold is set by the user above the holding weight such that it may be held in full draw for selective firing by the user by applying more force); pulling against a wrist strap to draw the bow (drawing of the bowstring is made by using the wrist strap 26 and pulling it rearward with the housing); depressing the trigger member of the trigger assembly thereby causing the trigger member to pivot in a direction away from a main body portion of the release (trigger 30 pivots away from the main body to allow the bowstring to be fired once the threshold force is overcome); and applying additional tension to the release until the predetermined release threshold is met thereby firing the bow (Fig. 4-6, Col. 4 line 37 – Col. 5 line 20).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Lalonde to have further included a wrist strap and locking mechanism that only allows the bowstring to be fired once the threshold is overcome and the trigger is already moved out of engagement, in order to allow the user to activate and hold the release housing using only their wrist and finger in order to allow the release to be more easily and prevent the release device from slipping out of an archer’s hand during use and securely held during drawing of the bowstring and to allow the trigger to be more easily activated as this arrangement is very commonly used and well-known in the art and as taught by Lightcap (Col. 2 lines 63-65, Col. 5 lines 13-20).
Potentially Allowable Subject Matter
Claims 2-13 are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the tension release assembly includes a pivoting sear member, the pivoting sear member includes a first end portion, a second end portion, and a mid-body portion, the first end portion including a pivot that pivotally mounts the pivot sear member to the housing, the second end portion including a trigger assembly engagement distal end, and the mid-body portion including a sear and an arcuate sliding surface, the arcuate sliding surface being located between the sear and the pivot (claim 2), or alternatively (with the sear features) also including a sear spring assembly located within the housing, the sear spring assembly configured to apply an adjustable force against a fixed longitudinal location along the second end portion of the pivoting sear member (claim 3) are not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Lightcap (6,481,430), McConnell (7,188,616) teach similar archery releases having tension release assemblies that do not allow firing until a predetermined threshold pulling force is achieved, and Jones (8,869,781) teaches a release with a bowstring engagement member and interactive sear that slides relative the bowstring member to release the bowstring including a similar shape as claimed.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711